DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/3/2022, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 8, 
Prior art has been found to teach “A method, comprising: receiving a plurality of memory access requests including volatile memory reads, volatile memory writes, non-volatile memory reads, and non-volatile memory writes; placing memory access commands for fulfilling the memory access requests in a memory interface queue and transmitting the memory access commands from the memory interface queue to a heterogeneous memory channel coupled to at least one non-volatile storage class memory (SCM) module; storing memory access commands that are placed in the memory interface queue in at least one storage queue; and detecting that an error has occurred requiring a recovery sequence, and in response to the error, performing the recovery sequence including transmitting selected memory access commands from the at least one storage queue []";
Since, no prior art was found to teach: ”by grouping transmission of all non- volatile reads separately from all pending volatile reads, volatile writes, and non-volatile writes” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 1 and 15, the claims recite essentially similar and/or additional limitations as in claim 8;
For dependent claims 2-7, 9-14, and 16-20, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wang et al. (US 11,137,941 B2) teaches the claimed queue configuration but not the SCM and the grouping.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114